Citation Nr: 0109244	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to a compensable evaluation for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



REMAND

The veteran served on active duty from July 1984 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In March 1999, the veteran underwent an examination of his 
left knee and the impression was left patellar tendonitis.  
It was also noted that bone scan was abnormal with 
degenerative changes.  The examiner commented that, although 
it was unlikely that the veteran's service-connected 
bilateral ankle impairments resulted in left patellar 
tendonitis, this disorder had "been aggravated by the 
[veteran's] abnormal gait secondary to the bilateral ankle 
injuries by approximately 10 percent."  

Accordingly, by a May 1999 rating action, the RO granted 
service connection for left patellar tendonitis pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a service-connected disability aggravates a non-service-
connected disorder, service connection can be granted for the 
incremental increase in disability that is attributable to 
the aggravation.  The RO assigned a zero percent schedular 
rating for this disorder under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260.  The RO pointed out that while the left knee 
disorder might warrant a 10 percent evaluation since there is 
some tenderness in the area of the patellar tendon and based 
on his complaints of pain on use as when standing for a long 
time, his service-connected disabilities only contributed 10 
percent of this disability which did not permit the payment 
of compensation for this disability.

In connection with his June 1999 notice of disagreement, the 
veteran submitted copies of VA medical records which included 
an April 1999 report of radiology consultation as well as a 
report of orthopedic consultation.  The radiology 
consultation report showed findings of probable degenerative 
changes on the articular surfaces of both femoral and tibial 
surfaces, bilaterally.  Page 1 of 2 of an orthopedic 
consultation report dated in June 1999 reflects that the 
veteran was seen for chronic bilateral knee pain and that X-
rays of the veteran's knees in January 1999 showed moderate 
arthritic changes.  Unfortunately, page 2 of this report is 
not of record.

A June 1999 statement from the veteran's accredited 
representative notes the veteran's disagreement with the 
noncompensable evaluation of his left knee impairment.  This 
statement also claims that service connection is warranted 
for a right knee disability as secondary to the veteran's 
"service-connected ankle problem."

A report of an examination done in September 1999 reflects 
that, upon reviewing the veteran's history of treatment for 
bilateral knee complaints during service, the examiner 
concluded that "the medical record does substantiate that 
[the veteran] has had a recurrent inflammatory tendonitis of 
the right knee."  However, at the time of examination, there 
was no clinical evidence for "significant" degenerative 
disease or chondromalacia, and there was no inflammation in 
the bursa in and around and under the knee cap.  The patellar 
tendon was not symptomatic.

By a September 1999 rating decision, the RO denied service 
connection for a right knee disability on the grounds that 
recent examination was negative for any clinical findings of 
a right knee condition.

In a May 2000 addendum to his VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran stated that he was treated for 
bilateral knee problems in service and claimed that his 
current knee disability cannot be reasonably dissociated from 
the problems in service or from the secondary effects of his 
ankle disorders.

In view of the veteran's current assertions that his 
bilateral knee problems began during service and the service 
medical records which indicate that he was seen for bilateral 
knee pain, the Board has determined that a new examination is 
necessary for a full and fair adjudication of the veteran's 
claims.  Accordingly, the veteran is hereby informed that 38 
C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for knee complaints since service.  
After securing any necessary release, 
the RO should request copies of all 
treatment records which have not been 
previously obtained.  

2. The veteran should be afforded an 
examination by an appropriately 
qualified individual to determine the 
current nature and severity of his 
knee disorders, left and right.  The 
claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  X-ray examination 
of the knees should be performed and 
the examiner should specifically 
comment on whether the veterans has 
arthritis of the knees.  The examiner 
should provide an opinion as to 
whether it is as likely as not that 
the veteran has chronic disability of 
either knee which began during his 
military service or is directly 
related to his period of active duty.  
Additionally, with respect to the 
veteran's right knee claim, it is 
requested that the examiner render an 
opinion as to whether it is as likely 
as not that the veteran has chronic 
disability involving the right knee 
which is due to or aggravated by his 
service-connected ankle disabilities.  
If the physician offer an opinion that 
the veteran has a right knee 
disability which is not caused by his 
service-connected ankle disabilities 
but which is aggravated by the ankle 
disability, the physician should 
identify the incremental increase in 
the right knee disability that is 
attributable to aggravation by the 
ankle disabilities.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Thereafter, the RO should readjudicate 
these claims on both a direct and 
secondary basis.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


